DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Barber et al. (U.S. Patent No. 9,983,250 B2) discloses a detection device o fa break or short in a line such as a power supply line on power distribution system.  The power distribution system includes an active conductor with a neutral line which can be an earth return path.  A voltage supply 1.001 delivers the voltage supply to power line 1.004.  The active conductor is connected to a consumer 1.013 step down transformer with a high voltage side 1.024 and a low voltage side 1.026, which reduces the voltage at the consumer premises to a nominal domestic supply voltage, usually less than 1000 v, e.g. 240 V.  The broken line protection circuit 1.009 includes a return signal detector 1.016 connected to the return signal pick-up 1.014, and a relay 1.010 with high voltage breaker switch 1.012. The detector 1.016 controls the relay 1.010 and a high voltage breaker switch 1.012 so that, when the return signal is present, the relay maintains the breaker switch 1.012 closed to permit the high voltage supply to be delivered to the step-down transformer coil 1.024 via line 1.004. The prior art fails to teach in combination with the rest of the limitations in the claim:  “transmitting, cyclically for mutually adjacent time segments or continuously, pairs of current measurement values and associated values of the timer, from the measuring devices to an analysis unit,
feeding, from the analysis unit to a calculation unit, upon the occurrence of a current exceeding a threshold value and/or of a current profile over time that satisfies specific stipulations.”

 
Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “transmitting, cyclically for mutually adjacent time segments or continuously, pairs of current measurement values and associated values of the timer, from the measuring devices to an analysis unit feeding, from the analysis unit to a calculation unit, upon the occurrence of a current exceeding a threshold value and/or of a current profile over time that satisfies specific stipulations.”


	Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “a timer, which is synchronizable with timers of other measuring apparatuses,
a communication interface, which is configured for transmitting pairs of measurement values of the current measuring device and of the timer to an analysis unit used by a plurality of measuring apparatuses and/or which is configured for transmitting to a central calculation unit at least one value of the timer which is determined by an analysis unit arranged in the measuring apparatus and which corresponds to a point in time.”

Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “synchronized with one another, and a measuring device for detecting an electric current flowing in the electrically conductive shield and/or an electric current flowing in an earthing line connecting the electrically conductive shield and earth, and said measuring apparatuses being configured to transmit pairs of current measurement values and associated values of the timer cyclically for mutually adjacent time segments or continuously to an analysis unit, at least one analysis unit configured to analyse the transmitted pairs of current measurement values and associated values of the timer and, upon the occurrence of a current exceeding a threshold value or of a current profile over time that satisfies specific stipulations.”  


	Claims 2-4 are allowable due to their dependencies on claim 1; claim 6 is allowable due to its dependency on claim 5; claims 8 and 9 are allowable due to their dependencies on claim 7; claim 10 is allowable due to its dependency on claim 9.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866